Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
               Case Number:__________________-CV-_____________________

ANDRES GOMEZ,
       Plaintiff
V.
LATINO CONCEPTS LLC d/b/a COYO TACO
       Defendant
________________________________/

                            COMPLAINT FOR INJUNCTIVE RELIEF

        Andres Gomez, (“Plaintiff”) by and through his undersigned counsel, hereby files this

 complaint and sues Defendant, LATINO CONCEPTS LLC. d/b/a Coyo Taco, a corporation doing

 business in Florida and alleges as follows:

                                          INTRODUCTION

        1.      Plaintiff Andres Gomez brings this action individually against LATINO

 CONCEPTS, LLC. (“Defendant”), alleging violations of Title III of the Americans with

 Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).


        2.         While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods and services for people with perceptual or

motor disabilities, mobile application developers and mobile application content developers often

implement digital technologies without regard to whether those technologies can be accessed by

individuals with disabilities. This is notwithstanding the fact that accessible technology is both

readily available and cost effective.
        3.         Blind and visually impaired consumers must use screen reading software or other
assistive technologies in order to access mobile application content. Defendant’s mobile application
contains digital barriers which limit the ability of blind and visually impaired consumers to access


                                                  1
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 2 of 10




the website and physical location.


             4.    Plaintiff, who is blind and uses the screen reading software integrated into his

   Android mobile device, brings this action against Defendant for offering and maintaining a mobile

   application (software that is intended to run on mobile devises such as phones or tablet computers)

   that is not fully accessible and independently usable by visually impaired consumers. The mobile

   application (“app”) at issue is available through Google Play “app store” for download and

   installation on Android devices. (hereinafter, “app”). Defendant developed the app and made it

   available to millions of phone and tablet users without regard for access to the visually impaired.

             5.    Plaintiff has downloaded and attempted to patronize Defendant’s app in the past and intends

   to continue to patronize Defendant’s app but as currently formatted, Plaintiff is unable to access

   Defendant’s app which deprives him of information such as, but not limited to, location and contact

   information to the physical brick-and-mortar public place of accommodation. Unless Defendant is required

   to eliminate the access barriers at issue and required to change its policies so that access barriers do not

   reoccur on Defendant’s app, Plaintiff will continue to be denied full and equal access to the app as

   described and will be deterred from fully using Defendant’s app or shopping at the physical locations.

         6.         The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in this

   action. In relevant part, the ADA requires:

                  [i]n the case of violations of . . . this title, injunctive relief shall include an order to alter

                  facilities to make such facilities readily accessible to and usable by individuals with

                  disabilities....Where appropriate, injunctive relief shall also include requiring the . . .

                  modification of a policy. . . 42 U.S.C. § 12188(a)(2).

        7.         Plaintiff is also an advocate of the rights of similarly situated disabled persons and

is a “tester” for the purpose of asserting his civil rights and monitoring, ensuring, and determining

whether places of public accommodation and/or their websites and their mobile applications are in


                                                         2
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 3 of 10



compliance with the ADA.

         8.       Defendant offers its app to the general public from which it sells a variety of

products, provides access to location and contact information, allows for users to gather

information of its products, allows for users to conduct a transaction and perform a variety of other

functions. As such, it has subjected itself to the ADA because Defendant’s app is offered as a tool

to promote, advertise and sell its products from its brick and mortar stores, which are places of public

accommodation. As a result, the app must interact with Defendant’s physical location and the

public, and in doing so must comply with the ADA, which means it must not discriminate against

individuals with disabilities and may not deny full and equal enjoyment of the goods and services

afforded to the general public.

       9.         Plaintiff seeks a declaration that Defendant’s app violates federal law as described

and an injunction requiring Defendant to modify its app so that it is fully accessible to, and

independently usable by, blind or visually impaired individuals. Plaintiff further requests that the

Court retain jurisdiction of this matter for a period to be determined to ensure that Defendant

comes into compliance with the requirements of the ADA and to ensure that Defendant has adopted

and is following an institutional policy that will, in fact, cause Defendant’s app to remain in

compliance with federal law.

                                        JURISDICTION AND VENUE

            10.   This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42 U.S.C.

   § 12188.

            11.   Plaintiff’s claims asserted herein arose in this judicial district and Defendant(s) does

   substantial business in this judicial district.




                                                     3
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 4 of 10



        12.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

  the judicial district in which a substantial part of the acts and omissions giving rise to the claims

  occurred.


                                              PARTIES
          13.   Plaintiff Gomez and, at all times relevant hereto, has been a resident of the State of

   Florida. Plaintiff Gomez is and, at all times relevant hereto, has been legally blind and is

   therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

   regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

          14.   Defendant LATINO CONCEPTS LLC. is a for profit company doing significant

   business in this judicial district. Defendant has physical brick and mortar retail locations throughout

   the United States. Defendant owns operates and maintains brick and mortar retail stores in the

   State of Florida and specifically at 2300 NW 2nd Ave, Miami, FL 33127 which Plaintiff would

   and has attempted to frequent if not for the digital barriers that impede his access to the location.

   Defendant’s retail stores offer goods and services to the public. Defendant also offers goods

   and services to the public through the App. Defendant’s brick and mortar retail store and app

   are integrated and are public accommodations pursuant to 42 U.S.C. § 12181(7).




                       FACTUAL BACKGROUND AND ALLEGATIONS


          15.   The Internet and accompanying mobile applications have become a significant source

   of information and a means for conducting everyday activities such as shopping, banking, etc. for

   both sighted and blind and visually-impaired persons, as well as individuals with other perceptual

   or motor disabilities.




                                                    4
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 5 of 10



         16.    Blind individuals may access mobile applications by using the accessibility

   feature on smart phones and tablets that are equipped with screen reader software that converts

   text to audio. Screen reader software provides the primary method by which a blind person

   may independently use mobile applications on smart phones or tablets. Unless mobile

   applications are designed and coded to be read by screen reader software, blind individuals

   are unable to fully access websites and the information, products and services available

   through the apps. The international app standards organization, W3C, has published WCAG 2.1

   A and WCAG 2.1 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1

   A and WCAG 2.1 AA provide widely accepted guidelines for making apps accessible to

   individuals with disabilities and compatible with screen reader software. These guidelines have

   been endorsed by the United States Department of Justice and numerous U.S. District Courts.


         17.    Through the mobile application, Defendant offers information on items and

   products for sale, price listings of items found at the store and the option to access hours of

   operations, and store phone number using information gathered from the mobile app.

   Defendant’s app also helps users locate stores, view items on sale, read item descriptions and

   prices, gain access to special promotions and perform a variety of other functions.


         18.     Plaintiff is permanently blind and uses screen reader software in order to access the

   Internet and read mobile app content.


         19.    There is a physical nexus between Defendant’s mobile app and physical stores in that

   the mobile app provides the contact information, operating hours, access to products found at the

   physical establishment and address to the retail establishments.

         20.     Despite several attempts to use and navigate the App, Plaintiff has been denied the

   full use and enjoyment of the facilities, goods and services available on the App as a result of

                                                   5
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 6 of 10



   access barriers on it. As a result of Defendant’s access barriers, Plaintiff has been denied

   information that would allow him to access a physical brick and mortar location.

         21.    The barriers on the App have caused a denial of Plaintiff’s full and equal access

   multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s App although

   Plaintiff intends to use the mobile application in the future once it becomes accessible.


         22.    The access barriers on the App that Plaintiff has encountered include but are not

   limited to, the following:


                a)    Text equivalent for every non-text element is not provided;
             b)       Information about the meaning and structure of the App’s content is not conveyed
       by more than the visual presentation of content;


              c)     When the sequence in which content is presented affects its meaning, a correct
       reading sequence cannot be programmatically determined;

                d)    App pages do not have titles that describe topic or purpose;

                e)     Images on the application are not explained to the user with use of a screen
                reader program; and,

                f)     There is no Accessibility Statement regarding a company policy to assist
                disabled users found anywhere in the app




         23.    These access barriers are in direct conflict with the WCAG 2.1 Guidelines that

   have been endorsed by the Department of Justice and numerous federal courts as explained

   above.

         24.    Upon information and belief, Defendant has never had a plan or policy that is

   reasonably calculated to make its mobile application fully accessible to, and independently

   usable by blind people.



                                                  6
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 7 of 10



          25.   Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

   reasonably anticipates that he will continue to suffer irreparable harm unless and until

   Defendant is required to modify its mobile application to correct the discriminatory

   conditions as set forth herein. The relief requested serves the public interest and the benefit

   to Plaintiff and the public far outweigh any detriment to Defendant.


          26. If Defendant’s app were accessible, Plaintiff could independently research, review

   and purchase clothing and accessories from Defendant’s stores online, as well as utilize the

   other functions on the app.



          27.   Without injunctive relief, Plaintiff and other blind individuals will continue to be

   unable to independently use the App in violation of their rights under the ADA.

          28. Plaintiff has been obligated to retain the undersigned counsel for the filing and

   prosecution of this action, and has agreed to pay the undersigned counsel reasonable attorney’s fees,

   costs, and expenses from Defendant pursuant to 42 U.S.C. § § 12205 and 12117, and Plaintiff is

   entitled to attorney’s fees, costs, and expenses from Defendant.

                                   SUBSTANTIVE VIOLATION
                          (Title III of the ADA, 42 U.S.C. § 12181 et seq.)
          29.   The allegations contained in the previous paragraphs are incorporated by reference.

          30.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

   individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

   the goods, facilities, privileges, advantages or accommodations of any place of public

   accommodation by any person who owns, leases (or leases to), or operates a place of public

   accommodation.” 42 U.S.C. § 12182(a).

          31.   Defendant’s stores and accompanying app are public accommodations within the

   definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).
                                                    7
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 8 of 10



         32.    Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).

         33.    Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages or accommodations, which is equal to the

   opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

         34.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

         includes, among other things:


                a failure to make reasonable modifications in policies, practices or
                procedures, when such modifications are necessary to afford such goods,
                services, facilities, privileges, advantages or accommodations to individuals
                with disabilities, unless the entity can demonstrate that making such
                modifications would fundamentally alter the nature of such goods, services,
                facilities, privileges, advantages or accommodations; and a failure to take
                such steps as may be necessary to ensure that no individual with a disability
                is excluded, denied services, segregated or otherwise treated differently than
                other individuals because of the absence of auxiliary aids and services,
                unless the entity can demonstrate that taking such steps would
                fundamentally alter the nature of good, service, facility, privilege,
                advantage or accommodation being offered or would result in an undue
                burden. 42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

         35.    Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

   aids and services where necessary to ensure effective communication with individuals with

   disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

   aids and services,” including “…accessible electronic and information technology; or other

   effective methods of making visually delivered materials available to individuals who are blind

   or have low vision.” 28 C.F.R. § 36.303(b).

         36.    The acts alleged herein constitute violations of Title III of the ADA, and the
                                                  8
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 9 of 10



   regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

   substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

   12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

   not been afforded the goods, services, privileges and advantages that are provided to other patrons

   who are not disabled, and/or has been provided goods, services, privileges and advantages that

   are inferior to those provided to non-disabled persons. These violations are ongoing as Defendant

   has failed to make any prompt and equitable changes to its app and policies in order to remedy

   its discriminatory conduct.



          37.    Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

   incorporated therein, Plaintiff, on behalf of himself, and other similarly situated requests relief

   as set forth below.


                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, by and through the undersigned counsel, respectfully prays for:

         a.      A Declaratory Judgment that at the commencement of this action Defendant was
                 in violation of the specific requirements of Title III of the ADA described above,
                 and the relevant implementing regulations of the ADA, in that Defendant took no
                 action that was reasonably calculated to ensure that its app is fully accessible to,
                 and independently usable by, blind individuals;

         b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
                 (a) which directs Defendant to take all steps necessary to brings its app into full
                 compliance with the requirements set forth in the ADA, and its implementing
                 regulations, so that its app is fully accessible to, and independently usable by, blind
                 individuals, and which further directs that the Court shall retain jurisdiction for a
                 period to be determined to ensure that Defendant has adopted and is following an
                 institutional policy that will in fact cause Defendant to remain fully in compliance
                 with the law;

         c.      Payment of costs of suit;

         d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
                 § 36.505; and,
                                                    9
Case 1:20-cv-23959-UU Document 1 Entered on FLSD Docket 09/29/2020 Page 10 of 10




         e.     The provision of whatever other relief the Court deems just, equitable and
                appropriate.



 Respectfully Submitted,

 /s/ Alberto R. Leal
 Alberto R. Leal
 Florida Bar No.: 1002345
 The Leal Law Firm, P.A.
 8927 Hypoluxo Rd. #157
 Lake Worth, FL 33463
 Phone:561-237-2740
 Facsimile: 561-237-2741
 E-Mail:al@thelealfirm.com
 ATTORNEY FOR PLAINTIFF




                                             10
